UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6392


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHNATHAN DAVID WILLIAMS, a/k/a Jay-O,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:19-cr-00006-RAJ-RJK-1)


Submitted: June 29, 2021                                          Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnathan David Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnathan David Williams appeals the district court’s order denying relief on his 18

U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no

abuse of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

§ 3553(a) sentencing factors, compassionate release was not warranted. See United States

v. Kibble, 992 F.3d 326, 329-31 (4th Cir. 2021) (providing standard of review and outlining

steps for evaluating compassionate release motions). Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2